VAUGHN, Judge.
In criminal cases defendant may appeal to the Appellate Division from convictions in the Superior Court. G.S. 15-180. A defendant may not appeal from an order denying a motion to quash an indictment or warrant. State v. Baker, 240 N.C. 140, 81 S.E. 2d 199.
On our own motion, we modify that part of the order of the Superior Court Judge which directs that the case be remanded to the District Court for trial. The State was properly allowed to appeal to the Superior Court from the judgment of the District Court which gave judgment for defendant upon defendant’s motion to quash. G.S. 15-179(3). The appeal by the State from the District Court to the Superior Court gave the Superior Court the same jurisdiction as the District Court had in the first instance. G.S. 7A-271(b). The case remains in the Superior Court for trial de novo.
Appeal dismissed.
Judges Morris and Parker concur.